DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and preliminary amendment filed on 3/10/2021 and IDS filed on 3/10/2021 and 4/30/2021.  Claims 21-42 are pending, wherein claims 1-20 have been cancelled and claims 21-42 have been newly added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,990,018 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, reciting similar steps/operations of obtaining/determining a first distribution and a second distribution, from which a distribution of parameter of interest associated with the device manufacturing process is determined, wherein the first and second distributions comprising data obtained from simulation or model as recited in the patented claims is obvious subset of first and second distributions of the present claims since the present claims would cover both types of distribution data; wherein step of determining a .
Allowable Subject Matter
Claims 21-42 would be allowable if the obviousness rejections under 35 U.S.C. 101, set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 21-42¸the independent claims 21 and 36, from which the respective claims depend, recite a method/computer program product comprising a non-transitory computer readable medium for computational metrology, comprising a combination of invention steps/operations of determining a distribution of a parameter of interest associated with the device manufacturing process based on combining the first and second distributions which were obtained in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  In particular, as discussed in the parent application 16/481,143, although Hauptmann et al. (WIPO Patent Document No. WO 2016/087069) and Hong-Goo Lee et al. (“Virtual Overlay Metrology for Fault Detection Supported with Integrated Metrology and Machine Learning, Proceedings of SPIE, USPA, SPIE, March 19, 2015, Vol. 9424, pp. 94241T-1094241-6) teach using two sets of data to determine a third set of data; these data are not equivalent to Applicant’s 
With regard to the Korean Office Action issued in corresponding Korean Patent Application No. 10-2019-7027439, dated December 23, 2020, as recited in the IDS filed on 1/20/2021, the Examiner disagrees with Korean Office Action for the following reasons. The claimed invention differs from the recited prior art (international Patent Publication No. 2016/087069) in that in the prior art, the first and second distributions are distributions of defects and local deviations, which are then used to generate a correlation map, from which the resulting diagnostic information is generated, whereas the claimed invention's first and second determined distributions are distributions of first and second parameters, respectively, associated with the error or residual in performing a device manufacturing process, from which the distribution of a parameter of interest associated with the device manufacturing process is determined, which is not equivalent to the prior art’s correlation map or diagnostic information.  While recited prior art (Gertrudus Simons et al., US Application Publication No. 2007/0021860 A1, English equivalent for Taiwan Patent Doc. No. TW 2007/0596A) teaches the use of the measured alignment data which could be considered as the claimed determined first distribution of measured alignment data, Gertrudus Simons et al. failed to teach or suggest the determining of a second distribution of alignment data derived (i.e., from resulting from metrology)  from a processing parameter in the device manufacturing process, and the distribution of alignment data associated with the device manufacturing process is determined as a function of the first and second distributions, wherein the selected "grid model" of Gertrudus Simons et al. is for correcting a recipe Gertrudus Simons et al., paragraph [0008]).  
With regard to the Chinese Office Action in corresponding Chinese Patent Application No. 201880013446.4, dated December 12, 2020, as recited in the IDS filed on 1/29/2021, the Examiner disagrees with Chinese Office Action as follows. The claimed invention differs from the recited prior art (Hong et al., “Virtual Overlay Metrology for Fault Detection Supported with Integrated Metrology and Machine Learning, Proceedings of SPIE, Volume 9424, March 19, 2015, page 94241T-1-6) in that in the Hong et al., (1) the “wafer alignment metrology” is data which is
measured by the SMASH alignment sensor which includes wafer quality and residual
value, which is NOT equivalent to the claimed distribution of a (first) parameter
associated with the error or residual in performing a device manufacturing process (see
Hong et al., section 2.3);  (2) the “wafer-leveling metrology” could be considered as a
distribution data but since it is NOT known how is data is obtained or what it represents, it is presumed to be not equivalent to the claimed distribution of a (second) parameter
associated with the error or residual in performing a device manufacturing processing;
(3) the “TWINSCAN context” could be considered as a distribution of data containing
wafer stage number along with filed and target position per point on the wafer (see
Hong et al., section 2.3) which is NOT equivalent to the claimed distribution of a (first or
second) parameter associated with the error or residual in performing a device manufacturing processing; (4) the “output” as a function of these 3 types of data is not

manufacturing process using a function operating on the first and second distributions
because (1) the distributions of data used as input to the function are not equivalent as
noted above, (2) the output is a function of three types of data instead of two types of
data, and (3) the output is “a full lot of predicted overlay wafer maps” (see Hong et al.,
section 2.3) which is not the equivalent claimed distribution of a parameter of interest
associated with the manufacturing process using a function operating on the first and
second distributions.     
	With regard to Taiwanese Office Action issued in corresponding Taiwanese Patent Application No. 109123142, dated March 8, 2021, see the discussion above for Gertrudus Simons et al., US Application Publication No. 2007/0021860 A1, which is English equivalent for Taiwan Patent Doc. No. TW 2007/0596A.
	Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process and an article of manufacture, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with electronic circuit in computational metrology in the testing of device manufacturing process, as normally found in the art of computer-aided design and analysis of circuit and semiconductor masks; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 30, 2021